Hill, J.
1. Where two parties brought an action to recover damages for an alleged injury done to land, alleging that they were co-owners of such land, and they so prosecuted the action until a jury found a verdict against them, and thereupon both moved for a new trial, and upon the overruling of the motion they excepted and brought the case to this court, it furnishes no cause for a reversal that the court in his charge gave instructions to the jury in regard to an alleged agreement made by one of such alleged owners in common and the defendant in the action, in regard to the construction of drains and the performance by the defendant of its agreement in this regard, the action being based on alleged injury to land because of overflow of water upon it; and this is true although one of the plaintiffs testified on the trial that he *310was in possession of the lot of land involved in the ease and “my father [the eoplaintiff] has no connection with me in this matter.”
June 14, 1916.
Action for damages. Before Judge Fite. Murray superior court. May 13, 1915.
W. W. Sampler, W. G. Martin, and M. G. Tarver, for plaintiffs.
Tye, Peeples & Jordan, Q. N. King, and D. W. Blair, for defendant.
2. There was no error in overruling the ground of the motion for a new trial based on newly discovered evidence.
3. Under the pleadings and evidence in this case, there was nothing requiring reverse].

Judgment affirmed.


All the Justices concur.